ORDER TO SHOW CAUSE
The Supreme Court having ordered on July 27, 1992, that JOHN F. COFFEY of BAYONNE appear at the Office of Attorney Ethics for an audit of his attorney books and records and having further ordered that should respondent fail to appear for said audit or otherwise fail to cooperate with the Office of Attorney Ethics, respondent be immediately temporarily suspended from the practice of law without further notice;
And respondent, without explanation, having failed to appear for the audit scheduled by the Office of Attorney Ethics on August 24, 1992;
And good cause appearing;
It is ORDERED that JOHN F. COFFEY is hereby immediately temporarily suspended from the practice of law pending final disposition of ethics proceedings against him, and until the further Order of this Court; and it is further
ORDERED that the Office of Attorney Ethics take such protective action, pursuant to Rule l:20-ll(c), as may be appropriate to gain possession and control of the legal files, records, practice and trust assets of JOHN F. COFFEY, wherever situate, pending further Order of this Court; and it is further
ORDERED that JOHN F. COFFEY show cause before this Court on September 30, 1992, at 2:00 p.m., Supreme Court Courtroom, Hughes Justice Complex, Trenton, New Jersey, why his temporary suspension and the restraints herein should not continue pending final disposition of any ethics proceedings pending against him and further why the funds restrained from disbursement should not be transmitted by the financial institu*674tions who are the present custodians to the Clerk of the Superior Court for deposit in the Superior Court Trust Fund, pending the further Order of this Court; and it is further
ORDERED that David E. Johnson, Jr., Esquire, or his designee, present this matter to the Court; and it is further
ORDERED that JOHN F. COFFEY be restrained and enjoined from practicing law during the period of his suspension and that he comply with Administrative Guideline No. 23 of the Office of Attorney Ethics dealing with suspended attorneys;
WITNESS, the Honorable Robert N. Wilentz, Chief Justice, at Trenton, this 26th day of August, 1992.